COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER

Appellate case name:        Jessie Louis Johnson v. The State of Texas

Appellate case number:      01-18-00970-CR & 01-18-971-CR

Trial court case number: 1411855 & 1411854

Trial court:                180th District Court of Harris County

        Appellant’s brief was originally due on February 19, 2019. Appointed counsel filed a
motion for extension which was granted until April 20, 2019. Late notice issued in May 2019, but
not brief or further motion for extension has been filed.
       Pursuant to Rule 38.8, we abate this appeal and remand the case to the trial court for a
hearing. See TEX. R. APP. P. 38.8(b)(2)-(3). We direct the trial court to conduct a hearing at which
a representative of the Harris County District Attorney’s Office, appointed attorney Kevin B.
Keating and appellant shall be present.* The trial court shall have a court reporter record the
hearing. The trial court is directed to make appropriate findings on these issues:
       (1)     whether appellant wishes to prosecute this appeal; and, if so,
       (2)     whether appointed counsel Keating has abandoned the appeal by failing to timely file
               briefs on appellant’s behalf;
       (3)     and, if so, whether appellant is presently
               (a) indigent, in which case the trial court should appoint new appellate counsel at no
                    expense to appellant and establish a date by which counsel will file a brief, no
                    later than 30 days from the appointment; or
               (b) not indigent, in which case the trial court should establish a date by which
                   appellant shall retain new counsel;


*      If appellant is incarcerated, at the trial court’s discretion, appellant may participate in the hearing
       by closed-circuit video teleconferencing. Any such teleconference must use a closed-circuit video
       teleconferencing system that provides for a simultaneous compressed full motion video and
       interactive communication of image and sound between the trial court, appellant, and any attorneys
       representing the State or appellant. On request of appellant, appellant and his counsel shall be able
       to communicate privately without being recorded or heard by the trial court or the attorney
       representing the State.
       (4)   or, if appointed counsel Keating has not abandoned the appeals, make appropriate
             findings and recommendations regarding the reason that counsel has failed to file a
             brief and establish a date by which counsel will file appellant’s brief, no later than 15
             days from the date of the hearing.
TEX. CODE CRIM. PROC. arts. 1.051(d), 26.04; TEX. R. APP. P. 38.8(b)(2), (3), (4).
        The trial court shall cause a supplemental clerk’s record containing its findings and
recommendations, including the name, address, telephone number, and State Bar number of any
substitute counsel, and the reporter’s record of the hearing to be filed in this Court no later than
September 6, 2019. If the hearing is conducted by video teleconference, a certified video
recording of the hearing shall be filed in this Court no later than September 6, 2019.

        The appeal is abated, treated as a closed case, and removed from this Court’s active docket.
The appeal will be reinstated on this Court’s active docket when a supplemental clerk’s record that
complies with this order, and the reporter’s record of the hearing, have been filed in this Court.
The trial court coordinator shall set a hearing date and notify the parties and the Clerk of this Court
of such date.

       It is so ORDERED.

Judge’s signature: ___/s/ Richard Hightower_____
                    Acting individually  Acting for the Court


Date: __August 22, 2019__